—Appeal by the defendant from a judgment of the County Court, Suffolk County (Weber, J.), rendered December 5, 1996, convicting him of rape in the first degree, attempted rape in the first degree, and sexual abuse in the first degree (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
*535There is no merit to the defendant’s contention that the People violated the principle of Brady v Maryland (373 US 83) by failing to timely turn over a note written by a detective regarding his conversation with a witness. The defense was afforded ample opportunity to utilize the note at trial and there is no indication that disclosure at an earlier time would have had any effect on the outcome of the trial (see, People v Serrano, 242 AD2d 746; People v White, 178 AD2d 674).
We have examined the defendant’s remaining contentions and find them to be without merit. Bracken, J. P., Ritter, Santucci and Altman, JJ., concur.